DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s attorney Justin R. Nifong on 9/10/2021.
The application has been amended as follow:
Claim 66 now depends on claim 59.
Claim 72, line 2, “the phrase “an AC switching arrangement” changes to “the AC switching arrangement”.
66.	(Currently Amended) The AC switching arrangement according claim 59, wherein the energy transfer branch further comprises a parallel resistance connected in parallel with the capacitance arrangement; and/or

wherein the energy transfer branch further comprises a series resistance connected in series with the capacitance arrangement, optionally wherein the energy transfer branch further comprises an arrester connected in parallel with the capacitance arrangement and the series resistance.
72. 	(Currently Amended) A current limiting interrupter comprising:
the AC switching arrangement according to claim 59; and
a control mechanism arranged to detect a fault condition on the AC grid;
wherein on detection of the fault condition, the control mechanism is arranged to send a signal indicating a fault condition to the AC switching arrangement.
Allowable Subject Matter
2.	Claims 59, 66, 71-73 are allowed over prior art of record. 
The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054.  The examiner can normally be reached on M-F 8:00AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANNY NGUYEN/Primary Examiner, Art Unit 2836